Case 1:18-cr-10307-MLW Document 52-1 Filed 04/25/19 Page 1 of 2

=D
UNITED STATES DISTRICT COURT IN CLERKS OFFICE
DISTRICT OF MASSACHUSETTS

2019 APR 25 AM II: 55

UNITED STATES OF AMERICA )
\ U.S, DISTRICT COURT
) Docket No. 121 8-0r-10307 AIR MASS.
DAREN DEJONG )
)
Defendant. )
)

AFFIDAVIT OF COUNSEL SUPPORT OF DEFENDANT’S MOTION
TO PARTIALLY SEAL HIS SENTENCING MEMORANDUM

I, R. Bradford Bailey, being duly sworn, do hereby depose and state:

1. lam an attorney duly licensed to practice law in the Commonwealth of Massachusetts, the
State of New York, and the State of New Hampshire.

tS

I am also admitted to practice full time in the United States District Courts in the Districts
of Massachusetts and New Hampshire and in the Northern, Southern and Eastern Districts
of New York. I am also admitted to practice in the United States Court of Appeals for the
Ist Circuit.

3. Iam the attorney of record on behalf of Daren DeJong (“DeJong”).

4, | was present during DeJong’s proffer with the Massachusetts Attorney General’s Office
and took contemporaneous notes throughout. Information relative to the substance of that
proffer set forth in the Defendant’s Memorandum in Aid of Sentencing was derived from
those notes accurately and to the best of my ability.

5. DeJong’s son is presently employed as a Massachusetts State Police trooper.

6. I have been made aware that DeJong accompanied his wife to a medical appointment at
Mass General Hospital in April 18, 2019. Information with respect to her medical diagnosis
as set forth in the sentencing memorandum was conveyed accurately to the best of my
ability.

7. respectfully submit the public’s interest in the efficient investigation of criminal matters,
particularly those involving public corruption, is substantially greater than its interest in
the availability of information about those investigations to the extent relied upon by this
Court for purposes of its sentencing determinations; there are also concerns about DeJong’s
son’s status as a current Massachusetts State Trooper. I also respectfully submit DeJong’s
wife’s privacy interest in her medical condition likewise outweighs the public’s interest to

 
Case 1:18-cr-10307-MLW Document 52-1 Filed 04/25/19 Page 2 of 2

access that information.

Sworn to under the pains and penalties of perjury this 25th day of April, 2019:

CEE

R. Bradford Bailey

 

 
